Citation Nr: 1041625	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for skin disability of 
nails.

2.  Entitlement to service connection for shingles.

3.  Entitlement to service connection for bilateral wrist 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had 26 years of active duty service ending with her 
retirement in July 2004.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Board hearing 
at the RO was held in September 2007.  The Board previously 
remanded these issues for further development in November 2007 
and July 2009.  

The issues of entitlement to service connection for skin 
disability of the nails and for shingles are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have a bilateral wrist disability 
for purposes of service connection.


CONCLUSIONS OF LAW

Bilateral wrist disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

With respect to the issue of bilateral wrist disability, the 
record shows that in an August 2004, March 2006 and December 2007 
VCAA letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit sought 
on appeal.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in August 
2004, which was prior to the March 2005 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that the subsequent VCAA 
notices were provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in the subsequent 
supplemental statements of the case.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the March 2006 and 
December 2007 VCAA letters gave notice of the types of evidence 
necessary to establish a disability rating and effective date for 
the disability on appeal. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, hearing testimony, VA treatment records and VA 
examination reports.  Thus, the Board finds that the record as it 
stands includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in December 2004, 
January 2009 and August 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports obtained contains 
sufficient information to decide this issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds 
that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue service connection for bilateral wrist disability. 

Analysis

The Veteran is seeking service connection for bilateral wrist 
disability.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that since she worked in the budget office 
while in service, she had problems with wrist pain due to 
constantly working on the computer.  Service treatment records 
are silent with respect to any injury to the wrist or diagnosis 
of a chronic bilateral wrist disability.  However, in an April 
2004 report of medical history, the Veteran indicated that she 
was concerned about periodic pain in wrists.  
 
After service, the Veteran was afforded a VA neurology 
examination in December 2004 to evaluate for carpal tunnel 
syndrome.  The Veteran reported developing intermittent pain in 
the 1990s.  She stated that the pain had not happened since 
October or November 2003, but that she also had not been at a 
computer for any particular length of time.  The examination 
report provided that the Veteran did not have any signs or 
symptoms of carpal tunnel syndrome.  The examiner determined that 
the Veteran did not have carpal tunnel syndrome.  However, the 
examiner noted that the Veteran seemed to have signs and symptoms 
related to joint issues.  Further, a subsequent August 2005 EMG 
was normal.  

At the September 2007 Board hearing, the Veteran testified that 
she experienced wrist pain from typing while working on a 
computer during the course of her duties as budget officer 
comptroller.  She stated that she never went to the clinic while 
in service but reported the pain prior to her retirement.  She 
also reported that she did not currently have a problem but felt 
that her wrist pain should be service-connected and rated as 
noncompensable as she was concerned with having future problems 
when she went back to work.   

Given that the Veteran had not been afforded an orthopedic 
evaluation for her wrists, the Board remanded this issue for a VA 
examination in November 2007.  The Veteran was afforded a VA 
examination in January 2009.  The examiner diagnosed the Veteran 
with repetitive motion syndrome, bilateral wrists.  

However, as it did not appear that x-rays of the wrists were 
taken to determine whether a bone or joint disability existed and 
since the examiner did not offer an opinion as to whether it was 
at least as likely as not (a 50% or higher degree of probability) 
that any current bilateral wrist disability was related to 
service, the Board remanded the case again in July 2009 in order 
to comply with the Board's prior remand and afford the Veteran 
another VA orthopedic examination with a medical doctor to 
determine whether the Veteran suffered from a bilateral joint 
disability of the wrists, and if so, whether this disability was 
related to the Veteran's service.

The Veteran was afforded another VA examination in August 2009 by 
a medical doctor.  The claims file was reviewed.  The Veteran 
reported that she was concerned about service connection and not 
compensation.  She was concerned that she would reexperience 
symptoms in the future.  At this time, she was not experiencing 
any right or left wrist pain.  The examiner summarized the 
previous examination findings.  Significantly, the examiner 
observed that x-rays of the wrists were normal.  The diagnosis 
was history of bilateral hand and wrist pain but unable to make 
an objective medical diagnosis based on examination and review of 
claims file and military service records.  The examiner continued 
that based on x-ray findings and physical examination as well as 
review of the claims file, he was unable to determine an 
orthopedic or medical diagnosis.  

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for appellate review.  

Based on a thorough review of the evidence, including the 
Veteran's testimony that she is not currently having problems 
with her wrists, the Board finds that there is no evidence of a 
current disability for which VA compensation may be awarded.  
After thoroughly examining the Veteran and reviewing the claims 
file, including x-rays, the most recent August 2009 VA examiner 
stated that he could not diagnosis a wrist disability.  The Court 
has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service connection; 
an appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease or injury while on 
active service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  The Board recognizes that the Veteran has reported 
wrist pain, but pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), aff'd sub 
nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001)

Further, medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical causation; 
lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  In the instant case, the Veteran is 
not competent to diagnosis a current orthopedic or neurologic 
disability.  Given that x-rays and EMG studies had to be 
conducted, the Board finds that necessary medical experience is 
required to diagnosis a medical disability.  

Nevertheless, the Board acknowledges that lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Citing Buchanan and Jandreau, the Federal Circuit 
recently reiterated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is 
competent to say that she experienced pain while in service.  
Further, she is also competent to report a continuity of symptoms 
since service.  However, in the instant case, the Veteran has 
indicated that she has not had continuing symptoms since service.  
Rather, the pain subsided when she retired from service.  The 
Board understands the Veteran's concerns that the wrist problems 
will return in the future.  However, the Board is unable to award 
service connection under the current law and regulations for the 
possibility of future disabilities.  Consequently, absent 
evidence of a diagnosed disability, service connection must be 
denied.  A preponderance of the evidence is against the Veteran's 
claim for bilateral wrist  disability.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral wrist disability is not 
warranted.  To this extent, the appeal is denied. 


REMAND

The present appeal also includes the issues of entitlement to 
service connection for skin disability of the nails and shingles.  
The Board initially remanded these issues in November 2007 to 
afford the Veteran VA examinations.  However, while the Veteran 
was afforded a VA examination in January 2009 for skin disease, 
the examiner did not address these disabilities.  Thus, in July 
2009, the Board found that the Veteran should be afforded another 
VA skin examination with a medical doctor to determine whether 
the Veteran currently suffers from a chronic skin disability of 
the nails that manifested during the Veteran's active service as 
well as any residuals of shingles.  Although the Veteran was 
afforded a new VA examination in August 2009; however, as pointed 
out by the Veteran's representative in a September 2010 Informal 
Hearing Presentation, the examination was not conducted by a 
medical doctor in compliance with the Board's July 2009 remand.  
Thus, while the Board further regrets delaying appellate review, 
in order to comply with the July 2009 remand, the Board finds 
that the Veteran should be afforded another VA skin examination 
with a medical doctor.  See Stegall v. West, 11 Vet.App. 268 
(1998).  

Further, as VA medical records are constructively of record and 
must be obtained, the RO should obtain VA treatment records from 
October 2008 to the present.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   
 
Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from October 2008 to the present.
 
2.  The Veteran should be scheduled for a 
VA  examination(s) with a medical 
doctor(s) to determine the nature, extent 
and etiology of any skin disability of the 
nails and the etiology of shingles, as 
well as any residuals.  The claims file 
must be made available to the examiner(s) 
for review in connection with the 
examination(s).  After examining the 
Veteran and reviewing the claims file, the 
examiner(s) should clearly list any 
chronic disabilities with respect to these 
issues.  With respect to the Veteran's 
toenails, the examiner should discuss the 
diagnosis of onychodystrophy found in the 
VA treatment records.  Further, the 
examiner(s) should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any of these disabilities manifested 
during service.  

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not granted, 
the Veteran and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


